Citation Nr: 1508364	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-39 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the offset of the appellant's Survival Benefits Plan (SBP) payments against her retroactive Dependent's and Indemnity Compensation (DIC) payments is valid.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1949 to June 1951 and from April 1953 to January 1972.  The Veteran died in April 2005 and the appellant is his surviving spouse.

In a December 2012 decision, the Board found that the offset of the appellant's SBP payments against retroactive DIC payment was valid and the claim was denied.  The appellant appealed that Board decision to the Unites States Court of Appeals for Veterans Claims.  In an October 2014 decision, the Court vacated and remanded the decision for further development and readjudication.


REMAND

In the October 2014 decision, the Court vacated the Board's December 2012 decision and remanded the matter to the Board for further proceedings.  The Court found that VA did not provide the appellant the governing authority under which VA has the authority to act and recoup the asserted overpayment of benefits created through the Department of Defense (DoD) and therefore, did not comply with 38 C.F.R. § 19.29 (2014).  The Court noted that while the appellant was notified several times of VA's withholding of the benefits to offset an asserted overpayment based on 38 C.F.R. § 3.658 (2014), VA conceded that reliance on that regulation was improper, and therefore, the appellant was not notified about the authority in her DIC award.  

The Court also found that VA must issue a decision concerning the applicability of regulations and laws VA cited to in the Appellee's Response to the Court's July 29, 2014 Order for supplement brief, that authorized VA to recoup the asserted overpayment on behalf of DoD by reducing the DIC award.  VA must discuss the legal questions presented in the appeal to include the applicability of any 38 U.S.C. Title 10 and 38 U.S.C. Title 38 provisions and the Memorandum of Understanding that is the authority of VA to enter into the MOU as to DIC-SBP offsets that resulted in a reduction of a DIC award and any other DoD regulations.   

Finally, the Court noted that the record did not show that the appellant received the right to notice of the right to request waiver of indebtedness as contained in 38 U.S.C.A. § 5314 (West 2014); 38 C.F.R. § 1.911, 1.912a (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a copy of 38 U.S.C.A. § 5314 (West 2014) and 38 C.F.R. § 1.911, 1.912a (2014), regarding VA's withholding of benefits to offset an asserted overpayment.  

2.  Provide the appellant with the governing authority under which VA has the authority to act and recoup the asserted overpayment of benefits created through the DoD.  That consists of the Department of Defense Financial Management Regulation 7000.14.R, vol. 7B, app. G, art. I-V (Oct. 2010) and a Memorandum of Understanding Between the Department of Veterans Affairs and The Department of Defense-Retired Pay and Survivor Annuities, as directed by the Court.

3.  Provide the appellant of notice of the right to request waiver of indebtedness.

4.  Then, readjudicate the issue of whether the offset of the appellant's SBP payments against retroactive DIC payments is valid.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

